Not for Publication in West's Federal Reporter

             United States Court of Appeals
                         For the First Circuit


No. 16-2302

                       UNITED STATES OF AMERICA,

                                  Appellee,

                                       v.

                         ANTHONY SUÁREZ-GUZMAN,

                          Defendant, Appellant.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

           [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                                    Before

                   Lynch and Lipez, Circuit Judges,
                     and Ponsor, District Judge.


     Johnny Rivera-González and Johnny Rivera's Law Office on
brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Mariana
E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and Thomas F. Klumper, Assistant United States
Attorney, Senior Appellate Counsel, on brief for appellee.


                                March 2, 2018





    Of the District of Massachusetts, sitting by designation.
              LIPEZ, Circuit Judge.                Appellant Anthony Suárez-Guzman

claims that his three-year sentence for violating the terms of his

supervised release on a drug offense is unreasonably long given

his full acceptance of responsibility and multiple mitigating

personal factors.          Notwithstanding the favorable considerations,

we    find    no   basis      on    which     to   override    the    district    court's

discretionary sentencing judgment.

              Pursuant to an agreement with the government, appellant

pled guilty in December 2010 to one count of an indictment charging

him with participating in a drug conspiracy.                     He admitted that he

had    sold    various     controlled         substances,      including    heroin   and

cocaine, as part of a distribution ring that operated at public

housing projects in Bayamón, Puerto Rico.                     Appellant was sentenced

to sixty months' incarceration and eight years of supervised

release, the latter beginning in March 2014 upon completion of his

prison term.        In October 2015, the United States Probation Office

("USPO") notified the court that appellant had violated multiple

conditions         of   his        release.         Consistent       with   the    USPO's

recommendation, the court issued a written reprimand and modified

appellant's supervised release terms to include 150 hours of unpaid

community service.

              In June 2016, the USPO reported new violations of the

supervised release conditions, including drug use and failure to

perform the required community service.                       The USPO reported that


                                            - 2 -
appellant tested positive for marijuana on six separate occasions

and   failed     to    report    for   drug    testing   on   seven    additional

occasions.       He also failed to report to a treatment program for

substance     abuse    or   to   his   scheduled      community     service   work.

Appellant admitted all of the asserted violations, and he waived

a revocation hearing.           At sentencing, defense counsel argued that

numerous factors -- including appellant's youth (age twenty when

originally arrested and incarcerated), lack of family support,

absence     of   new   criminal     charges,    and    loss   of    employment   --

warranted a sentence at the low end of the guidelines range of

three-to-nine months' imprisonment.

             The district court concluded otherwise.               After detailing

appellant's numerous violations, the court observed that appellant

had "made a mockery of the supervised release over a year or close

to a year."1      Accordingly, the court imposed the statutory maximum

three-year term of imprisonment, to be followed by a new three-

year term of supervised release.                See 18 U.S.C. § 3583(e)(3).

Appellant's attorney immediately asked the court to reconsider,



      1   The court summarized the violations as follows:

             using controlled substances, not following the
             instructions of the probation officer, not
             reporting to community service work, not
             seeking employment, failing to report to the
             substance abuse outpatient treatment, failing
             to report to the U.S. Probation Officer for a
             scheduled urinalysis without being excused[.]


                                       - 3 -
seeking a reduction to no more than one year of incarceration, but

the request was denied.     Counsel then objected to the sentence as

substantively unreasonable.

           On appeal, appellant argues that the district court

abused its discretion in imposing the maximum term.             See United

States v. Wright, 812 F.3d 27, 30 (1st Cir. 2016) (noting abuse-

of-discretion standard for preserved challenges to revocation

sentences).    He asserts that the three-year sentence does not

reflect the mitigating factors presented by his circumstances,

particularly his immediate acceptance of responsibility and his

mental   health.   He    emphasizes   that   he    fully   adhered   to   the

conditions of release during the first year, lapsing only when he

lost his job and could not find new employment because of his

"educational and vocational deficits."            At that low point, he

explains, the absence of family support and his inexperience in

coping with adversity led to his noncompliance.

           For the first time on appeal, appellant suggests that

the court's response to his initial violations set him up for

failure because he needed "professional mental assistance" for

possible   depression,    not   an    additional    burden    (the   unpaid

community service work).     He further contends, also for the first

time, that his community-service default was attributable, in

part, to discomfort with his assignment -- accompanying police




                                 - 4 -
officers to pick up drug addicts -- because he could have faced

reprisals for being an informant.

            Without minimizing appellant's difficulties, we cannot

say that the district court's rejection of his request for leniency

was   outside   the   bounds   of   its   "wide    latitude   in    sentencing

decisions."     United States v. Williams, 630 F.3d 44, 52 (1st Cir.

2010).     When revoking supervised release in favor of a term of

imprisonment, courts are directed to consider certain of the

familiar statutory sentencing factors, see 18 U.S.C. § 3583(e),

including "the history and characteristics of the defendant,"

id. § 3553(a)(1), and the need "to afford adequate deterrence to

criminal conduct," id. § 3553(a)(2)(B).2           Here, the district court

highlighted the substantial number of violations and appellant's

repeated    refusal   to   take   advantage   of    available      assistance.3




      2Section 3583(e) "incorporates some, but not all" of the
§ 3553(a) factors. Although the court must consider each listed
factor, it "need only identify the principal factors upon which it
relies to reach its sentencing decision."       United States v.
Márquez-García, 862 F.3d 143, 145 (1st Cir. 2017).
      3
      Responding to defense counsel's request for reconsideration,
the court stated:

            He would not answer the calls of my probation
            officer. She is there to help him. She is
            there to help him get a job. . . . He was
            provided all the tools. He had the tools there
            since day one when he was placed on supervised
            release.



                                    - 5 -
Although not stated explicitly, the court's comments reflect a

judgment that appellant should be given a significant period of

incarceration because of his demonstrated inability to conform his

behavior to the court's requirements while on release and that he

should be sanctioned for the repeated breaches of the court's

trust.   See U.S.S.G. ch. 7, pt. A, introductory cmt. 3(b) (noting

the Sentencing Commission's view that "at revocation the court

should sanction primarily the defendant's breach of trust").

           Particularly given that appellant did not rectify his

conduct when offered a second chance, the district court's decision

to impose the maximum term "was grounded in a plausible sentencing

rationale."    United States v. Bermúdez-Meléndez, 827 F.3d 160, 166

(1st Cir. 2016); see also United States v. Márquez-García, 862

F.3d 143, 147 (1st Cir. 2017) ("There are typically 'a broad range

of reasonable sentences that can apply in any given case.'"

(quoting United States v. Martin, 520 F.3d 87, 96 (1st Cir.

2008))).      The new factors appellant raises on appeal -- his

possible depression and need for mental-health treatment, and the

inappropriateness of his drug-related community-service assignment

-- do not, under plain-error review, overcome the court's judgment




Earlier in the proceeding, the court observed that "Mr. Suarez has
shown that he is unable to comply with the law or the conditions
of supervision imposed by this Court."


                                - 6 -
that appellant's unsuccessful period of supervised release, with

numerous violations, warrants the term imposed.4

     Hence, "[a]lthough the sentence imposed is stern," Márquez-

García, 862 F.3d at 148, we cannot say that its imposition was an

abuse of discretion.

     Affirmed.




     4  Although Suárez does not expressly argue procedural
unreasonableness, the government discusses at length its view that
no procedural errors occurred at sentencing.       We agree.    The
guidelines range is undisputed, and the record belies any assertion
that the court failed to recognize all relevant considerations.
We note in particular that defense counsel presented "vigorous
arguments on [appellant's] mitigating factors." United States v.
Alejandro-Rosado, 878 F.3d 435, 439 (1st Cir. 2017); see also id.
("Though the district court's consideration was unfavorable to the
defendant, the fact that it weighed some factors more heavily than
others does not amount to procedural error.").


                              - 7 -